Citation Nr: 0031971	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-08 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to additional accrued benefits based on the 
appellant's status as a dependent.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957 and June 1957 to October 1960.  

The veteran died in August 1998; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the RO.  

In a September 1998 rating decision, the RO had already 
granted the appellant Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.  




FINDINGS OF FACT

1.  In October 1991, the veteran provided to the RO with the 
necessary information to include the appellant as a dependent 
for the purpose of his receiving additional compensation 
benefits.  

2.  The veteran failed to pay the veteran additional 
compensation benefit based on the appellant's status as his 
dependent prior to his death on August 27, 1998.  

3.  The appellant has already been paid for accrued benefits 
based on her being a dependent of the veteran for a period of 
two years prior to his death.  



CONCLUSION OF LAW

Additional accrued benefits based on the appellant's status 
as a dependent are not payable by operation of law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1991, the veteran notified the RO that he had 
married the appellant.  The necessary information to include 
the appellant as a dependent was provided by the veteran.  
The RO notified the veteran that the appellant would be added 
as a dependent and that he would be further notified when 
final action was taken.  The RO never added the appellant as 
a dependent.  The veteran was not paid additional 
compensation benefits based on the appellant's status as his 
dependent.  

On August 27, 1998, the veteran died.  The appellant's claim 
for accrued benefits was granted and paid for a period of two 
years preceding the veteran's death.  Specifically, accrued 
benefits were paid for the period August 1, 1996, through 
July 31, 1998.  

Upon the death of a veteran, periodic monetary benefits 
(other than insurance and servicemen's indemnity) to which he 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years prior to 
death, may be paid to certain persons such as his surviving 
spouse.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In 
essence, the appellant is placed in the deceased veteran's 
shoes-she is entitled to all "derivative" benefits arising 
from his entitlement at the time of his death.  However, in 
this case, these accrued benefits have already been paid to 
the appellant for two years.  

The Board is cognizant of the appellant's argument that she 
and the veteran should not be penalized for VA's mistakes.  
Unfortunately, given the circumstances of this case, the 
appellant cannot be paid additional accrued benefits based on 
her status as a dependent for a period longer than two years 
under the law.  

In view of the foregoing, the Board finds that the 
appellant's claim for additional accrued benefits has no 
legal merit to warrant entitlement under the law.  Because 
there is no legal merit to the claim, consideration of the 
doctrine of reasonable doubt as requested is not for 
application in this case.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board 
has determined that the appellant's claim lacks legal merit, 
any change in the law brought about by the Veterans Claims 
Assistance Act of 2000 would have no effect on the appeal.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

The appeal for additional accrued benefits based on the 
appellant's status as a dependent is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

